UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6400


THEODUS LINDSAY, JR.,

                    Plaintiff - Appellant,

             v.

WILLIAM GLICK, III; MR. BRANDHORST; MS. BARRINGER; CORDELIA
MCBRIDE; EBONY RATLIFF; MR. HILDRETH; MR. HUNEYCUTT; MS.
ROBINSON; MR. LOOKABILL; MS. BRUTON; MR. PARSONS; MR.
HARGRAVE; MR. BRADFORD; MACRE CRIDER; VICTOR LOCKLEAR;
MONICA BOND,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:15-cv-00596-LCB-JLW)


Submitted: August 15, 2017                                        Decided: August 25, 2017


Before SHEDD and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theodus Lindsay, Jr., Appellant Pro Se. Tammera Sudderth Hill, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Theodus Lindsay, Jr., appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we deny Lindsay’s motion to appoint counsel and affirm for the reasons

stated by the district court. Lindsay v. Glick, No. 1:15-cv-00596-LCB-JLW (M.D.N.C.

Mar. 16, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2